Citation Nr: 0418079	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  03-02 359	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals, cerebral concussion and skull 
fracture with sensory disturbance right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk






INTRODUCTION

The veteran had active service from March 1969 to March 1971.  

In an April 2002 decision, the RO denied an evaluation in 
excess of 10 percent for residuals, cerebral concussion and 
skull fracture with sensory disturbance right leg.  In that 
same decision, the RO also denied a rating in excess of 10 
percent for residuals, cerebral concussion and skull fracture 
with scar and recurrent headaches and visual disturbance.  
The veteran filed a timely notice of disagreement.  In a 
January 2003 VA Form 9, the veteran stated that he was only 
appealing the issue of the denial of a rating in excess of 10 
percent for residuals, cerebral concussion and skull fracture 
with sensory disturbance right leg.  Therefore, the only 
issue on appeal is as listed on the cover page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that a rating in excess of 10 percent is 
warranted for the service-connected residuals, cerebral 
concussion and skull fracture with sensory disturbance right 
leg.  In connection with the claim, the RO scheduled the 
veteran for a VA examination and he submitted a medical 
statement.  The March 2002 VA examination and the September 
2001 letter from Dr. Sternberg are inadequate for rating 
purposes.  For this reason, the veteran should be scheduled 
for another VA examination which is complete for rating 
purposes.  He should also be allowed to present evidence as 
to the extent of his disability.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  Contact the veteran and obtain 
information (names, addresses, dates) 
concerning all VA or non-VA examinations 
and treatment received by him for 
residuals, cerebral concussion and skull 
fracture with sensory disturbance right 
leg.  Then obtain copies of all related 
medical records which are not already on 
file.

2.  Schedule the veteran for an 
appropriate VA examination for the 
purpose of determining the nature and 
severity of his connected residuals, 
cerebral concussion and skull fracture 
with sensory disturbance right leg.  The 
examiner should provide a detailed list 
of all manifestations of the veteran's 
service-connected residuals, cerebral 
concussion and skull fracture with 
sensory disturbance right leg.  The 
examiner should specifically address the 
following:  

a.  Whether the veteran's service-
connected disability involves any 
paralysis, and if so, whether it is 
complete or incomplete.  
Additionally, the examiner should 
state whether any paralysis found is 
mild, moderate, moderately severe, 
or severe.

b.  Whether there is marked muscular 
atrophy, whether the foot dangles 
and drops, whether there is active 
movement of muscles below the knee, 
and whether flexion of the knee is 
weakened or (very rarely) lost.

The examiner should state the reasoning 
behind his characterization of the 
severity (i.e. mild, moderate, etc.) of 
any paralysis found, which is related to 
the service connected residuals, cerebral 
concussion and skull fracture with 
sensory disturbance right leg

3.  After the foregoing, review the 
veteran's claim.  If the determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



